Rugg, J.
While the female plaintiff was entering one of the defendant’s cars by its middle door, which had just been opened as the car came to a stop, she observed a number of. bundles in the doorway, one of which she moved, and over another of which she stumbled and fell. There was no evidence as to the length of time they had been in the doorway nor as to their ownership, except that after she fell a passenger came from the other side of the car and took them away. The only description given of them was that they were good sized brown paper parcels, the taller one being about as high as the knee. It is matter of common knowledge that the defendant does not conduct an express or parcel delivery business in Boston. The only reasonable inference from these facts is that the parcels were placed in the doorway by a passenger. Passengers upon elevated cars frequently carry bundles of all. sorts, and have a right to do so. It is difficult to conceive of performing a service like that of the defendant without permitting bags and parcels to be brought into the cars. Passengers have control of them, and may be expected occasionally to put them on the floor of the car. The degree of peril to other passengers resulting therefrom is ordinarily slight. Such things reasonably and intelligently done do not constitute sources of danger. Pitcher v. Old Colony Street Railway, 196 Mass. 69. The public and the defendant must act with reference to this widely prevailing custom. There.are no circumstances which indicate that it was the duty of the defendant to keep an employee at each car exit and entrance to see that passengers did not place their packages where they might become obstructions to those coming in or going out. It is too onerous a burden to *229require the defendant to act upon the theory that every one of its passengers is likely to be careless as to his fellows. The defendant might rely upon its patrons not to be heedless of the safety of others in this respect. The fact that one out of many violated his duty does not in and of itself render the defendant liable. There must at least be some notice to the defendant of such conduct before it can be charged with responsibility. There is nothing in the present ease to show that the obstruction had been in the doorway more than an instant or that the defendant’s employees had or ought to have had any knowledge of its presence there. Goddard v. Boston & Maine Railroad, 179 Mass. 52. Thomas v. Boston Elevated Railway, 193 Mass. 438.
In accordance with the terms of the report, let the entry in each case be

Judgment for the defendant.